DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 have been examined.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0001], it should be noted that parent U.S. Application No. 16/506,114 has now issued as U.S. Patent 10,482,523.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “The method of claim 1” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  As claim 1 has been 
Claims 23, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 24, and 25 each recite the limitation “The method of claim 2” in their first lines.  There is insufficient antecedent basis for this limitation in the claim.  As claim 2 has been canceled, there is no method of claim 2; claims 23, 24, and 25 will be treated for examination purposes as depending from claim 22.
Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “The method of claim 1” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  As claim 1 has been canceled, there is no method of claim 1; claim 26 will be treated for examination purposes as depending from claim 21.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “The method of claim 1” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  As claim 1 has been canceled, there is no method of claim 1; claim 28 will be treated for examination purposes as depending from claim 21.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “The method of claim 1” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  As claim 1 has been canceled, there is no method of claim 1; claim 29 will be treated for examination purposes as depending from claim 21.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 30 recites the limitation “The method of claim 1” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  As claim 1 has been canceled, there is no method of claim 1; claim 30 will be treated for examination purposes as depending from claim 21.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “The method of claim 1” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  As claim 1 has been canceled, there is no method of claim 1; claim 31 will be treated for examination purposes as depending from claim 21.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “The method of claim 1” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  As claim 1 has been canceled, there is no method of claim 1; claim 32 will be treated for examination purposes as depending from claim 21.

Claim 34 recites the limitation “The computer system of claim 13” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  As claim 13 has been canceled, there is no computer system of claim 13; claim 34 will be treated for examination purposes as depending from claim 33.
Claims 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35, 36, 37, and 38 each recite the limitation “The computer system of claim 14” in their first lines.  There is insufficient antecedent basis for this limitation in the claim.  As claim 14 has been canceled, there is no computer system of claim 14; claims 35, 36, 37, and 38 will be treated for examination purposes as depending from claim 34.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation “The computer system of claim 18” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  As claim 18 has 

Allowable Subject Matter
Claim 21 is allowed; claims 22-32 are rejected under 35 U.S.C. 112, but would be allowable upon amendment to correct the antecedent basis problems set forth above.
The following is an examiner’s statement of reasons for allowance:  There are various prior art references disclosing recommendation methods for vehicles as well as other products, such as Smith (U.S. Patent 9,063,943).  Maes et al. (WO-0190995) teaches sending inquiries for user preference regarding vehicle attributes to a user, and receiving responses.  Brill et al. (U.S. Patent Application Publication 2004/0254920) discloses generating a distributional characteristic for a set of queries, and determining a distributional similarity based on the distributional characteristic (paragraph 14 and elsewhere), which is not quite the same as determining respective distributional characteristics of a plurality of vehicle attributes, or attributes of other products analogous to vehicles.  Izumo et al. (U.S. Patent Application Publication 2016/0307255) discloses information entropy in the context of a recommending method.  However, Smith, Maes, Brill, Izumo, and the other prior art references of record do not, alone or in combination, disclose, teach, or reasonably suggest the specific steps of claim 21.
The method of claim 21 has also been analyzed for patent eligibility under 35 U.S.C. 101; claim 21 recites a method, and therefore falls within the statutory category of process (Mayo test, Step 1).  The question then arises of whether the claimed Mayo test, Step 2A, Prong One).  The claim is not directed to purely mental processes or to purely mathematical concepts, which leaves certain methods of organizing human activity.  The claim is not directed to fundamental economic practices or principles, nor to managing personal behavior or relationships, which leaves commercial or legal interactions.  The claimed method (including claims 22-32 as well as claim 21; it is noted that claim 32 recites “presenting, to the user device, the determined recommendation of one or more vehicles and one or more search filters of a vehicle listing interface”, which is still not quite actual advertising) includes determining a recommendation of one or more vehicles, but does not include actual advertising or marketing, a step of buying a recommended vehicle, or other actual commercial interactions.  Therefore, the claims are found patent-eligible under 35 U.S.C. 101.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 33 is allowed; claims 34-39 are rejected under 35 U.S.C. 112, but would be allowable upon amendment to correct the antecedent basis problems set forth above.
The following is an examiner’s statement of reasons for allowance:  There are various prior art references disclosing computer recommendation systems for vehicles as well as other products, such as Smith (U.S. Patent 9,063,943).  Maes et al. (WO-queries, and determining a distributional similarity based on the distributional characteristic (paragraph 14 and elsewhere), which is not quite the same as determining respective distributional characteristics of a plurality of vehicle attributes, or attributes of other products analogous to vehicles.  Izumo et al. (U.S. Patent Application Publication 2016/0307255) discloses information entropy in the context of a recommending method.  However, Smith, Maes, Brill, Izumo, and the other prior art references of record do not, alone or in combination, disclose, teach, or reasonably suggest the specific operations of the system of claim 33.
The computer system of claim 33 has also been analyzed for patent eligibility under 35 U.S.C. 101; claim 33 recites a computer system, and therefore falls within the statutory category of machine (Mayo test, Step 1).  The question then arises of whether the claimed method is directed to an abstract idea, a form of judicial exception (Mayo test, Step 2A, Prong One).  The claim is not directed to purely mental processes or to purely mathematical concepts, which leaves certain methods of organizing human activity.  The claim is not directed to fundamental economic practices or principles, nor to managing personal behavior or relationships, which leaves commercial or legal interactions.  The operations of the claimed system (including claims 34-39 as well as claim 33) include determining a recommendation of one or more vehicles, but do not include actual advertising or marketing, a step of buying a recommended vehicle, or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 40 is allowed.
The following is an examiner’s statement of reasons for allowance:  There are various prior art references disclosing computer recommendation systems for vehicles as well as other products, such as Smith (U.S. Patent 9,063,943).  Maes et al. (WO-0190995) teaches sending inquiries for user preference regarding vehicle attributes to a user, and receiving responses.  Brill et al. (U.S. Patent Application Publication 2004/0254920) discloses generating a distributional characteristic for a set of queries, and determining a distributional similarity based on the distributional characteristic (paragraph 14 and elsewhere), which is not quite the same as determining respective distributional characteristics of a plurality of vehicle attributes, or attributes of other products analogous to vehicles.  Izumo et al. (U.S. Patent Application Publication 2016/0307255) discloses information entropy in the context of a recommending method.  However, Smith, Maes, Brill, Izumo, and the other prior art references of record do not, alone or in combination, disclose, teach, or reasonably suggest the specific operations of the system of claim 40. 
Mayo test, Step 1).  The question then arises of whether the claimed method is directed to an abstract idea, a form of judicial exception (Mayo test, Step 2A, Prong One).  The claim is not directed to purely mental processes or to purely mathematical concepts, which leaves certain methods of organizing human activity.  The claim is not directed to fundamental economic practices or principles, nor to managing personal behavior or relationships, which leaves commercial or legal interactions.  The operations of the claimed system include transmitting, to the user device, a web page including a list of one or more vehicles from the set of vehicles, but do not include explicit advertising or marketing, a step of buying a recommended vehicle, or other actual commercial interactions.  Therefore, the claims are found patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement Regarding IDS
The Information Disclosure Statement filed October 11, 2019 contains duplications: Bamhart (U.S. Patent 8,879,978) is both the first and the fourth U.S. patent listed; moreover, the inventor’s name should be Barnhart; there is a Certificate of Correction to that effect.  Chang et al. (U.S. Patent Application Publication 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brill et al. (U.S. Patent 7,617,202) disclose systems and methods that employ a distributional analysis on a query log to improve search results.  Price et al. (U.S. Patent 10,482,523) has been considered for possible double patenting (rejections not made).
Brill et al. (U.S. Patent Application Publication 2004/0254920) disclose systems and methods that employ a distributional analysis on a query log to improve search results.  Braziunas et al. (U.S. Patent Application Publication 2016/0012511) disclose methods and systems for generating a recommendation list with diversity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.  Emails should consist of text in the body of the email; attachments may pose a problem, as the USPTO’s Information Technology people are concerned about the possible transmission of malware. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	February 11, 2021